Citation Nr: 0833358	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  01-03 530A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Evaluation of service-connected removal of a malignant 
melanoma, rated as 10 percent disabling from December 1, 
1998.

2.  Evaluation of service-connected hemorrhoids, rated as 
noncompensably disabling from December 1, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, and a May 2002 rating decision by the RO 
in Columbia, South Carolina.  The case was remanded for 
additional development in October 2001, May 2004, and 
September 2006.  It is again before the Board for appellate 
review.

Among other issues that have been decided by the Board or 
favorably decided by the RO, the veteran previously appealed 
the denial of service connection for residuals of a right leg 
injury and service connection for ringing in the ears, 
dizziness, and vertigo.  In May 2004, the Board granted 
service connection for ringing in the ears, dizziness, and 
vertigo, and remanded the issue of service connection for 
residuals of a right leg injury for additional development.  
In a May 2004 rating decision, the RO awarded a 10 percent 
disability evaluation for tinnitus, benign positional 
vertigo, and dizziness, effective December 29, 1998.  In a 
February 2006 rating decision, the RO also granted service 
connection for patellofemoral pain syndrome of the right 
knee, and assigned a 10 percent disability evaluation, 
effective from December 1, 1998.  

There is no indication in the claims file that the veteran 
has expressed any disagreement with the assignment of these 
two disability evaluations.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997) (following grant of service 
connection for an issue on appeal, because the first appeal 
concerned the rejection of the up-stream element of service-
connectedness, the new issue of compensation level required 
an entirely new NOD).  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely NOD to a rating decision denying the benefit sought, 
and a timely substantive appeal, filed after a statement of 
the case is issued.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993); 38 C.F.R. § 20.200 (2007).  As 
there is no downstream issue relating to the May 2004 or 
February 2006 rating that has been developed or certified on 
appeal, the Board has no jurisdiction over the right leg, or 
tinnitus, dizziness, or vertigo issues.  

Normally, absent a waiver from the veteran, a remand is 
necessary when evidence is received by the Board that has not 
been considered by the RO.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1353 (Fed. Cir. 2003).  
Here, the Board notes that the veteran has submitted 24 
additional documents or collections of documents since May 
2008, none of which included a waiver of consideration by the 
RO.  While the veteran's accredited representative 
subsequently waived RO consideration of 23 of these 
submissions, the last submission was received at the Board 
after the representative's September 3, 2008, Brief, which 
included the aforementioned waiver.  As it happens, this most 
recent submission is a medical record completely unrelated to 
the issues here on appeal, which means that a remand for RO 
consideration of this evidence is not necessary.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating questions currently 
under consideration were placed in appellate status by 
notices of disagreement (NODs) expressing dissatisfaction 
with original ratings, the Board has characterized the rating 
issues on appeal as set forth on the title page. 

The veteran appeared at two hearings before different Board 
members during the pendency of this appeal.  Both Board 
members participated in the May 2004 decision by the Board as 
required by 38 U.S.C.A. § 7107(c) (West 2002).  Because the 
action below is a final decision of the Board, both members 
of the Board who conducted hearings have participated in this 
decision.  Id.  


FINDINGS OF FACT

1.  The residuals of the veteran's malignant melanoma consist 
of a superficial scar that is tender to touch, is less than 
23 square centimeters in area, and does not impose any 
limitation of function.

2.  The veteran's hemorrhoids are evidenced by pain and 
occasional bleeding, which equates to moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent from 
December 1, 1998, for residuals of a malignant melanoma have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.59, 4.118, Diagnostic Codes 7801, 7804, 
7805, 7818 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7801, 
7802, 7804, 7833 (2007).

2.  The criteria for a compensable rating for hemorrhoids 
from December 1, 1998, have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7336 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistant Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2002, July 2004, and September 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was also apprised of the 
changes in the criteria for evaluating disabilities of the 
skin, discussed below, which are used to evaluate the 
veteran's malignant melanoma disability.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet. 

II.  Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's claims as 
claims for higher evaluations of original awards, effective 
from the date of award of service connection, December 1, 
1998, the day following the veteran's retirement from active 
service.  

A.  Removal of malignant melanoma

The veteran had a malignant melanoma removed from his chest 
while in service.  All of the medical evidence of record 
shows that there has been no return of the malignancy.  
Rather, the veteran complains that the remaining scar results 
in pain and limitation of motion.  At a hearing in July 2001 
the veteran testified that the residual scar was sensitive 
and limited his motion insofar as being able to reach 
backwards or to try to pick something up at a certain angle. 

A May 1999 examination report documented a wide rhomboid 
shaped scar over the upper third of the sternum.  No other 
mention was made regarding any residuals of the removal of 
the malignant melanoma.  The veteran was afforded another VA 
examination in June 2002.  The examiner noted the history of 
the veteran's malignant melanoma and also noted that the 
veteran complained that, with movement of the chest and arms 
he noticed some discomfort and a stretching feeling in the 
area of the scar.  The examiner noted that there were no 
ulcerations, exfoliation, or crusting.  

At another examination conducted four months later, in 
October 2002, the examiner noted the veteran's scar was nine 
centimeters long by two centimeters wide by seven millimeters 
deep.  There was slight tenderness; adherence was slight.  
The examiner noted that texture was poor, and that it looked 
as though the incision was closed too tightly.  There was no 
ulceration or breakdown of the skin.  The extent of 
underlying tissue loss was described as moderate.  There was 
no inflammation, edema, or keloid formation; the scar was 
slightly lighter than the surrounding skin.  The examiner 
characterized disfigurement as slight, limitation of function 
imposed by the scar as minimal, and opined that the scar was 
not disabling.

A brief examination in July 2004 found an atrophic linear 
plaque measuring nine centimeters long and 2.5 centimeters 
wide.  Because that examination did not answer specific 
questions asked by the Board's May 2004 remand order, the 
veteran was given another examination in October 2005.  The 
veteran described excruciating tenderness, a pulling 
sensation, and stinging.  He reported that dermatologists had 
prescribed topical medications that resulted in only slight 
improvement in symptoms.  On examination, the scar was 
described as being approximately three centimeters by 3.2 
centimeters.  The scar did not adhere to the underlying 
tissue, was slightly depressed, and was not unstable.  The 
scar was described as superficial with no underlying soft 
tissue damage obvious.  There was no inflammation, edema, or 
keloid formation.  There was no obvious limitation of motion 
caused by the scar.

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Because these changes 
took effect during the pendency of the claim, the Board must 
determine whether the revised version is more favorable to 
the veteran.  See VAOPGCPREC 7-2003.  However, even if the 
Board finds the revised version more favorable, the reach of 
the new criteria can be no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000.  (The veteran was 
notified of the change in criteria by way of the supplemental 
statement of the case (SSOC) issued in February 2006.)

Under the old criteria, effective prior to August 30, 2002, 
the veteran's residuals of a malignant melanoma are rated 
utilizing Diagnostic Code 7818, new growths of malignant 
skin.  38 C.F.R. § 4.118 (2002).  Diagnostic Code 7818, in 
turn, calls for evaluation of scars, disfigurement, etc., 
based on the extent of constitutional symptoms and physical 
impairment.  Id.  Under the old rating criteria, a 10 percent 
rating is for application when a superficial scar is tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  A higher, 20 percent, rating 
for scarring is not warranted under the old criteria unless 
the scarring was due to a burn and the area exceeds 12 square 
inches. (77.4 square centimeters.).  A poorly nourished 
superficial scar with repeated ulceration warranted a 10 
percent rating.  Diagnostic Code 7803.  Otherwise the 
scarring was to be rated on the basis of limitation of 
function of the affected part.  Diagnostic Code 7805.  

Here, the veteran's scar has been described by several 
examiners as being between 9.6 and 22.5 square centimeters., 
far short of the area required for a 20 percent rating under 
the old criteria, even if the scarring was due to a burn.  
Additionally, there has been no indication that there has 
been repeated ulceration.  

Scars may also be rated based on the limitation of function 
of the part affected.  Here, however, while the various 
examiners noted the tenderness and pulling sensation, there 
is no objective medical finding of any limitation of 
function.  The October 2002 examiner described the scar as 
non-disabling.  The October 2005 examiner noted that there 
was no obvious limitation of motion caused by the scar.  The 
only other higher ratings available under the old criteria 
are for other diseases of the skin, and are, therefore, inapt 
here.  In short, there are no higher ratings for scars under 
the old criteria, and an increased rating under the old 
criteria is therefore not warranted.

Under the new, criteria, effective August 30, 2002, the 
veteran's residuals of a malignant melanoma are rated 
utilizing Diagnostic Code 7833, malignant melanoma, which in 
turn calls for evaluation based on the residual scarring or 
on impairment of function.  38 C.F.R. § 4.118 (2007).  In 
evaluating scarring under the new criteria, a 10 percent 
rating is for application when a superficial scar is painful 
on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2007).  Again, this is the highest evaluation available 
utilizing Diagnostic Code 7804.  Higher evaluations based on 
affected area(s) based on size of the area, limitation of 
function, or on diseases of the skin are not available under 
the new rating criteria for the same reasons they were not 
for application under the old criteria.  Although there is 
some evidence that the scar may be considered "deep" 
because there may have been some underlying tissue damage, 
Diagnostic Code 7801, which allows for specific ratings for 
deep scars, or those that cause limited motion, does not 
provide a basis for a higher or separate rating.  (A 10 
percent rating under this code is not warranted until the 
area of scarring exceeds 39 square centimeters.)  As noted, 
the veteran's scar is not unstable, and has not caused 
objectively discernible limitation of function.  
Consequently, neither a higher rating nor a separate rating 
is warranted for any symptom attributable to the scarring.  

The 10 percent rating presently assigned for this disability 
represents the highest schedular rating for a painful 
superficial scar.  An award of such a rating suggests that 
consideration should also be given to a possible 
extraschedular rating.  However, the Board finds that the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2007).  The current evidence of record does not demonstrate 
that this service-connected disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  Id.  The problems experienced by the 
veteran are the very ones contemplated by the rating 
criteria.  Consequently, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

In sum, the disability picture as regards the residuals of 
removal of the veteran's malignant melanoma, consisting of a 
scar, more nearly approximates the criteria required for the 
presently assigned 10 percent rating under both old and new 
rating criteria, and a higher rating is not warranted under 
either from December 1, 1998.  

B.  Hemorrhoids

The veteran's SMRs show that he suffered from what were 
described the month before leaving military service as mild 
hemorrhoids.  The May 1999 VA general medical examination 
reported that the veteran gave a history of having an 
occasional problem with hemorrhoids, described as external 
hemorrhoids, for which he used over-the-counter medications 
as needed.  The veteran denied a history of bleeding or 
itching.  He was described as being asymptomatic at the time 
of the examination.

The report of a June 2002 examination shows that the veteran 
gave a history of pain, itching, and bleeding with flare-ups 
of the hemorrhoids.  He reported having had a colonoscopy a 
year previously that showed he had internal hemorrhoids.  
Examination revealed redness around the perianal area, with 
no external hemorrhoids noted.  The digital rectal 
examination was very painful, and was therefore incomplete.  
To the extent that the digital examination was completed, no 
internal hemorrhoids were found.  No blood was noted on the 
fingered examination glove, nor in an occult blood test.  
There was no history of any anemia or any anal fissures.  

At a September 2003 hearing, the veteran testified that he 
suffered rectal bleeding perhaps twice per week, and he 
acknowledged that he had not been bleeding at the time of his 
most recent examination.  The report of an August 2004 
examination shows that the veteran gave a history of 
hemorrhoidal pain on a daily basis, and that he would 
"occasionally get some bleeding."  Rectal examination 
revealed normal tone; internal hemorrhoids were palpated and 
reported as being painful.  No blood was reported to have 
been found on examination.  The examiner diagnosed 
hemorrhoids that were mildly disabling secondary to pain, but 
that exhibited no functional disability.  

Hemorrhoids are rated utilizing Diagnostic Code 7336, 
external or internal hemorrhoids.  38 C.F.R. § 4.114.  Under 
Diagnostic Code 7336, a non-compensable evaluation is for 
application when hemorrhoids are mild or moderate.  A 10 
percent evaluation is for application when hemorrhoids are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent 
evaluation is for application when hemorrhoids are evidenced 
by persistent bleeding and with secondary anemia, or with 
fissures.  

Here, a compensable (10 percent) rating is not warranted 
because there is no medical evidence that the veteran's 
hemorrhoids are large or thrombotic, irreducible; there are 
no reports of excessive redundant tissue evidencing frequent 
recurrences.  A 20 percent evaluation is not for application 
because the veteran's hemorrhoids are not evidenced by 
persistent bleeding and with secondary anemia, or with 
fissures.  While the veteran has reported bleeding described 
as occasional to as often as twice per week, it has nowhere 
been reported as being persistent.  In short, the Board finds 
that the veteran's disability picture as regards his 
hemorrhoids more nearly approximates the criteria required 
for currently assigned non-compensable rating from December 
1, 1998.  38 C.F.R. § 4.7.  They are no more than moderately 
disabling because they do not meet the criteria for a 
compensable rating-large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
He asserts that the hemorrhoids recur frequently, but it 
should be noted that there must be evidence of such 
recurrence, namely excessive redundant tissue, which has not 
been found.  

As with the scarring issue, there is no suggestion that the 
problems experienced by the veteran are not contemplated by 
the rating criteria or are so unusual as to require referral 
for consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321.  




ORDER

Entitlement to a higher initial evaluation of service-
connected removal of a malignant melanoma, evaluated as 10 
percent disabling from December 1, 1998, is denied.

Entitlement to an initial compensable evaluation of service-
connected hemorrhoids, evaluated as noncompensably disabling 
from December 1, 1998, is denied.



_____________________________
_
MARK F. HALSEY
Veterans Law Judge 
Board of Veterans' Appeals

_____________________________
_
HEATHER J. HARTER
Acting Veterans Law Judge 
Board of Veterans' Appeals




_________________________________
ROBERT E. SULLIVAN
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


